Citation Nr: 1048116	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  08-12 981A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel




INTRODUCTION

The Veteran served on active military duty in the Coast Guard 
from November 1942 to February 1946.  The Veteran died in August 
2006.  The Appellant is his surviving spouse.

The Appellant's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs' (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied the benefit sought on appeal.  

In her May 2008 Substantive Appeal (on VA Form 9), the Appellant 
requested a Travel Board hearing with a member of the Board.  In 
a February 2010 statement filed after her Substantive Appeal, the 
Appellant stated that she does not want a hearing.  Based upon 
this later document, the Board finds that the Appellant has 
withdrawn her earlier request for a hearing and will proceed with 
this appeal.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Appellant if 
further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this 
matter, a remand is required before the claim can be properly 
adjudicated.  

In Hupp v. Nicholson, the U.S. Court of Appeals for Veterans 
Claims (Court) held that when adjudicating a claim for DIC, VA 
must perform a different analysis depending upon whether a 
Veteran was service-connected for a disability during his or her 
lifetime, and concluded generally, that 38 U.S.C.A. § 5103(a) 
notice for a DIC case must include (1) a statement of the 
disabilities, if any, for which a Veteran was service-connected 
at the time of his or her death, (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected disability, and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a disorder not yet service-
connected.  21 Vet. App. 342 (2007).

In this case, the Board finds that the November 2006 VCAA letter 
does not contain the level of specificity set forth in Hupp.  
Namely, it did not include a statement of the disabilities for 
which the Veteran was service-connected at the time of his death.  
In her June 2007 Notice of Disagreement (NOD) and in her May 2008 
Substantive Appeal, the Appellant stated that the Veteran was 
service-connected for chronic plueral effusions under Diagnostic 
Code 6845 during his lifetime.  However, the Veteran was only 
service-connected for bilateral hearing loss during his lifetime.  
The Appellant seems unaware of this fact.  Additionally, the 
letter does not mention the Appellant's specific contentions 
regarding asbestos exposure and sun exposure, which she believes 
started in service and ultimately caused the Veteran's death.  
The Court held in Hupp that the Section 5103(a) notice letter 
should be "tailored" and must respond to the particulars of the 
application submitted.  The November 2006 letter did not do so.  
Thus, based on the Board's review of the claim and the November 
2006 notice provided to the Appellant, pursuant to the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002) (VCAA), the Board finds that it is required to 
remand this case so that the Appellant can be provided with a new 
VCAA notice letter that more fully complies with the Court's 
holding.  Id.  



Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Provide the Appellant with a new VCAA 
notice letter, conforming to Hupp, including 
(1) a statement indicating that the Veteran 
was only service-connected for bilateral 
hearing loss at the time of his death, (2) an 
explanation of the evidence and information 
required to substantiate the DIC claim based 
on a service-connected disability, and (3) an 
explanation of the evidence and information 
required to substantiate the DIC claim based 
on a non-service-connected disorder, to 
include asbestos exposure and sun exposure.

2.  After the above action has been 
completed, readjudicate the Appellant's 
claim.  If the claim remains denied, issue to 
the Appellant a supplemental statement of the 
case, and afford the appropriate period of 
time within which to respond thereto.



The Appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



